Citation Nr: 1146464	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for service connected cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty from November 1950 to September 1952. The Veteran died in August 2008.  The appellant is the Veteran's wife. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the appellant's claim for service connection for the cause of the Veteran's death, for purposes of receiving DIC. 

The appellant requested a Board hearing on her October 2009 VA Form 9.  However, she subsequently withdrew her request in March 2010 correspondence. 

This case was previously before the Board in June 2010 and December 2010.  In December 2010 the Board denied the appellant's claim.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's December 2010 decision and remanded the case to the Board for compliance with the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As was noted in the Joint Motion, the appellant provided authorization forms for several private healthcare providers in December 2008, specifically for A.D., F.D., Dr. B., J.K., Dr. S., Dr. M., Dr. M.F., and Dr. H.E.S.  However, the RO failed to request records from the providers at that time.  Therefore, in an October 2009 letter, the RO asked the appellant to complete new authorization forms as the previous ones had expired.  The appellant did not return the completed forms at that time. Rather, in November 2009 correspondence, she indicated that she has no other information or evidence to give VA to support her claim and for VA to decide her claim as soon as possible.  However, subsequently, in July 2010 correspondence the appellant submitted a new signed authorization form indicating that she had previously submitted the names and addresses of private healthcare providers.  On remand the RO should again request that the appellant complete new authorization forms for A.D., F.D., Dr. B., J.K., Dr. S., Dr. M., Dr. M.F., and Dr. H.E.S. as the July 2010 form has expired and attempt to obtain these outstanding private treatment records.     

Also, as was noted in the Joint Motion, the appellant and her representative have argued that the Veteran's death from lung cancer/heart disease was related to his service-connected PTSD.  Specifically, the Joint Motion noted an October 2010 statement from the appellant's representative wherein the representative argued, "It is common knowledge that many posttraumatic stress disorders sufferers turn to alcohol, drugs, cigarettes and isolation as unhealthy coping skills.  All of the aforementioned are known contributors to cardio and/or respiratory diseases."  

In the December 2010 Board decision the Board addressed the appellant's contention that the Veteran's service-connected PTSD was a contributory cause of his death.  Specifically, the Board addressed an August 2009 letter from Dr. M.F. wherein he stated that PTSD was a contributing factor to the Veteran's death and that while it was not stated on the death certificate, indirectly it was a contributing factor.  The Board also noted a July 2010 VA opinion wherein the examiner opined that there was no evidence to suggest that PTSD or any other psychiatric diagnosis played any role in the Veteran's death. Rather, the examiner pointed to the Veteran's other medical conditions, including cardiac problems and history of lung cancer.  The examiner stated that, while the Veteran was diagnosed with PTSD in the years prior to his death, there is absolutely no nexus or any other connection between the Veteran's history of PTSD and his demise.  The examiner added that the only obvious clinical indication of PTSD causing death would be someone who committed suicide as a consequence of his or her PTSD, and this is not the case for this particular veteran.  

Notably, however, the July 2010 VA opinion did not specifically address the appellant's contention that the Veteran's PTSD resulted in "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" which thereby resulted in the Veteran's lung/heart problems.  On remand, the July 2010 VA examiner should be given the opportunity to supplement his report and opine whether the Veteran's PTSD symptomatology, namely "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" resulted in the Veteran's lung/heart problems and, ultimately, his death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Notify the appellant of the necessity of obtaining treatment records from those providers listed in authorizations for records submitted in December 2008, specifically records for A.D., F.D., Dr. B., J.K., Dr. S., Dr. M., Dr. M.F., and Dr. H.E.S.  Inform her that the previous authorization forms submitted for these treatment records in December 2008 and July 2010 have expired and inform her that she may submit these records herself or authorize VA to obtain them on her behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization form from the appellant, attempt to obtain copies of treatment records from A.D., F.D., Dr. B., J.K., Dr. S., Dr. M., Dr. M.F., and Dr. H.E.S.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After completion of the foregoing, ask the July 2010 VA examiner to supplement his report and specifically opine whether it is at least as likely as not that the Veteran's PTSD symptomatology, namely "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" resulted in his lung/heart problems and, ultimately, his death.     

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

If the July 2010 VA examiner is unable to complete this request, then direct a new examiner to review the claims file and provide an opinion as set forth above.  

3.  After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the appellant and her representative with a Supplemental Statement of the Case (SSOC) and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


